 



Exhibit 10.31.13
PLAN AMENDMENT BY WRITTEN ACTION
     WHEREAS, effective June 1, 2007, Federated Department Stores, Inc. changed
its corporate name to Macy’s, Inc.;
     NOW, THEREFORE, effective June 1, 2007, the names of the plans listed
below, and any reference to the name of the plan within the applicable plan
documents, shall be changed as follows:

          PLAN I.D.   PRIOR NAME   NEW NAME
13-3324058/012
  Federated Department Stores, Inc.
Cash Account Pension Plan   Macy’s, Inc. Cash Account Pension Plan
 
       
13-3324058/013
  Federated Department Stores, Inc.
Profit Sharing 401(k) Investment Plan   Macy’s, Inc. Profit Sharing 401(k)
Investment Plan
 
       
13-3324058/014
  Federated Department Stores, Inc.
Defined Contribution Plan Master Trust   Macy’s, Inc. Defined Contribution Plans
Master Trust
 
       
13-3324058/015
  Federated Department Stores, Inc.
Defined Benefit Plans Master Trust   Macy’s, Inc. Defined Benefit Plans Master
Trust
 
       
31-1074963/569
  Federated Department Stores, Inc.
Short Term Disability Benefit Trust   Macy’s, Inc. Short Term Disability Benefit
Trust
 
       
13-3324058/569
  Federated Department Stores, Inc.
Short Term Disability Plan   Macy’s, Inc. Short Term Disability Plan
 
       
13-3324058/930
  Federated Department Stores
Senior
Medical/Dental Plan   Macy’s Senior Medical/Dental Plan
 
       
13-3324058/932
  Federated Separation Policy   Macy’s, Inc. Separation Policy
 
       
51-0160964/941
  Federated Department Stores, Inc.
Welfare Benefits Trust   Macy’s, Inc. Welfare Benefits Trust
 
       
13-3324058/941
  Federated Department Stores, Inc.
Welfare Benefits Plan   Macy’s, Inc. Welfare Benefits Plan
 
       
13-3324058/947
  Federated Long Term Disability   Macy’s, Inc. Long Term Disability Plan
 
       
13-3324058/951
  Federated Department Stores, Inc.
Disability Benefits Plan   Macy’s, Inc. Disability Benefits Plan
 
       
13-3324058/955
  Macy’s Health Care Plan   Macy’s, Inc. Health Care Plan
 
       
13-3324058/959
  Federated Basic Life   Macy’s, Inc. Basic Life Insurance Plan

 



--------------------------------------------------------------------------------



 



     This amendment is hereby authorized by the undersigned who has such
authority as described in the applicable plan amendment or termination
procedures and as has been delegated by the Board of Directors of Macy’s, Inc.

            MACY’S, INC.
      By:   /s/ David W. Clark       Title: Senior Vice President, Human
Resources           

 